Citation Nr: 0721708	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 8, 1960, to June 
24, 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In March 2007, the veteran appeared at the Des Moines RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has an enhanced duty to assist the appellant with 
the development of a claim for service connection for PTSD as 
a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

When there is no indication in the military record that a 
personal assault has occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran has stated that he and another recruit trainee 
named "Michael" were sexually assaulted by approximately 15 
sailors during basic training.  In the case at hand, there is 
no indication the PTSD Questionnaire that was sent to the 
appellant was specific to the development of a personal 
assault claim.  The only notification the veteran received 
with respect to the development of a personal assault claim 
appears in the March 2006 statement of the case.  However, 
the Board finds that this communication provided insufficient 
notice in the appellant's personal assault claim.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) 
(holding that the duty to notify cannot be satisfied by 
reference to various post-decisional communications from 
which the claimant might have been able to infer what 
evidence was lacking).  The testimony at his personal hearing 
suggests that the veteran was unaware that he could submit 
journal entries or similar forms of evidence for 
consideration.  Therefore, this claim is remanded so that 
proper notice may be provided. 


At his March 2007 hearing, the veteran stated that he had 
kept a journal in which he wrote about what happened to him.  
The veteran does not know if he still has this journal.  He 
also mentioned that his mother had written to someone about 
the incident, but he does not know what happened to this 
letter.  Given that these writings may provide valuable 
evidence to verify the veteran's stressor, the Board believes 
the veteran should be given the opportunity to submit these 
and any other relevant documents for VA consideration.

Moreover, the Board believes that further attempts should be 
made to verify the veteran's reported stressor.  The veteran 
has stated that he informed his commanding officer and a Navy 
chaplain, who is now deceased, of what happened, but that he 
was told not to say anything.  The veteran has also stated 
that he was later sent to a mental ward and was then 
discharged for service due to "unsuitability."  Psychiatric 
treatment records reflect that the veteran was hospitalized 
approximately three years after his discharge from service.  
The RO should ensure that any proper inquiries have been made 
to the military police or to the Joint Services Records 
Research Center (JSRRC).  

The Board also believes that there is enough evidence of 
record to warrant submission of the veteran's claims file to 
a qualified mental health professional for an opinion as to 
whether the evidence of record indicates that a personal 
assault occurred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice in 
compliance with the special provisions of 
VA Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support his claim.

This letter should specifically request 
that the veteran submit the evidence 
mentioned during his hearing, namely, any 
potentially relevant journal entries or 
letters that may be in his possession.

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The RO should then attempt to verify 
the claimed stressor, to include 
consultation with the United States Armed 
and Joint Services Records Research Center 
(JSRRC), if appropriate.  

4.  Upon receipt of any additional 
information or evidence and completion of 
any additional development indicated, the 
veteran's claims file should be submitted 
to a qualified mental health professional.  
This individual should review the 
veteran's entire claims file, and the 
resulting report should indicate that the 
claims folder was reviewed.  This 
individual should state whether there are 
any signs, symptoms, or behavior that 
indicate a personal assault may have 
occurred during service.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the appellant's active 
service.

6.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




